Case 20-10465-mdc               Doc 86        Filed 02/17/21 Entered 02/17/21 12:32:24                    Desc Main
                                              Document Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                     (PHILADELPHIA)

IN RE:                                                          CHAPTER 13
Malama K. Chibwe
       Debtors                                                  CASE NO.: 20-10465-mdc




                                    ORDER FOR STAY RELIEF
                AND PROSPECTIVE IN REM STAY RELIEF PURSUANT TO 11 U.S.C. 362(d)(4)


                         17th day of _____________,
          AND NOW, this _____         February      2021, upon the Motion of Wilmington Trust, National
Association, not in its Individual Capacity, but solely as Trustee for MFRA Trust 2014-2 (“Movant”), and after
the filing of a Certification of Default, it is,

          ORDERED AND DECREED THAT: The automatic stay of all proceedings, as provided by 11 U.S.C. §
362(a) is modified with respect to premises, 135 Buckwalter Road, Royersford, PA 19468 as more fully set forth
in the legal description attached to said mortgage, to allow the Movant to foreclose on its mortgage or take any legal
or consensual action enforcement of its right to possession of, or title to, said premises (such actions may include but
are not limited to the signing of a deed in lieu of foreclosure or entering into a loan modification agreement) and to
allow the purchaser of said premises at Sheriff’s Sale (or purchaser’s assignee) to take any legal or consensual action
for enforcement of its right to possession of, or title to, said premises; and it is further;
          ORDERED THAT: Absent relief from the Court on notice to Movant and its counsel, the filing of any

future bankruptcy proceedings by the Debtor and/or any persons shall not cause the automatic stay to go into effect

with respect to the real property known as 135 Buckwalter Road, Royersford, PA 19468 for a period of two years

from the date of this Order pursuant to 11 U.S.C. §362(d)(4).


                    ORDERED AND DECREED THAT: Rule 4001(a)(3) is not applicable and Wilmington Trust,

National Association, not in its Individual Capacity, but solely as Trustee for MFRA Trust 2014-2 may

immediately enforce and implement this Order granting Relief from the Automatic Stay.



                                                                   _______________________________
                                                                   Magdeline D. Coleman
                                                                   Chief U.S. Bankruptcy Judge




{08577335; 1}
